 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 500 
In the House of Representatives, U. S.,

December 16, 2011
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 2055) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2012, and for other purposes; providing for consideration of the bill (H.R. 3672) making appropriations for disaster relief requirements for the fiscal year ending September 30, 2012, and for other purposes; providing for consideration of the concurrent resolution (H. Con. Res. 94) directing the Clerk of the House of Representatives to make corrections in the enrollment of H.R. 3672; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2055) making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2012, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion except: (1) one hour of debate; and (2) one motion to recommit if applicable. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3672) making appropriations for disaster relief requirements for the fiscal year ending September 30, 2012, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit. 
3.Upon adoption of this resolution, it shall be in order to consider in the House the concurrent resolution (H. Con. Res. 94) directing the Clerk of the House of Representatives to make corrections in the enrollment of H.R. 3672. All points of order against consideration of the concurrent resolution are waived. The concurrent resolution shall be considered as read. All points of order against provisions in the concurrent resolution are waived. The previous question shall be considered as ordered on the concurrent resolution to its adoption without intervening motion except: (1) 20 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit which may not contain instructions. 
4.The Clerk shall not transmit to the Senate a message that the House has passed H.R. 3672 until notified by the Speaker or by message from the Senate that the Senate has taken the question on adoption of House Concurrent Resolution 94 as adopted by the House. 
5.It shall be in order at any time on the legislative day of December 16, 2011, for the Speaker to entertain motions that the House suspend the rules, as though under clause 1(c) of rule XV, relating to a measure continuing appropriations for the fiscal year ending September 30, 2012. 
6.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of December 31, 2011, providing for consideration or disposition of any of the following measures: 
(1)A measure relating to expiring provisions of the Internal Revenue Code of 1986. 
(2)A measure relating to the Medicare payment system for physicians. 
(3)A measure relating to appropriations for the fiscal year ending September 30, 2012. 
 
Karen L. Haas,Clerk.
